Citation Nr: 1516761	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a kidney disability.

5.  Entitlement to service connection for erectile dysfunction (ED), as due to herbicide exposure. 

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder.

8.  Entitlement to service connection for hypertension, as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issues of entitlement to service connection for hypertension, as due to herbicide exposure, for an acquired psychiatric disability, other than PTSD, and for a back disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back disability was denied by the RO in a July 2006 rating decision.  The Veteran neither appealed this decision, nor submitted new and material evidence within a year, and it became final.  

2.  The evidence received since the July 2006 decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  

3.  The evidence of record does not show that the Veteran has had gout during the course of his appeal.
 
4.  The evidence of record does not show that the Veteran has hepatitis C.  

5.  The evidence of record does not show that the Veteran has a current kidney disability.  

6.  The evidence of record does not show that the Veteran has ED as a result of his military service.  

7.  The weight of the evidence is against a finding that the Veteran has PTSD.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2006).

2.  The evidence received subsequent to the July 2006 rating decision is new and material and the claim for service connection for a back disability is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  The criteria for service connection for gout are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a kidney disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for ED are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in March 2008 and January 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While a VA medical opinion was not provided with regard to the issues of service connection for gout, hepatitis C, a kidney disability, and erectile dysfunction due to herbicide exposure, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case fails to establish that the Veteran has current diagnoses of any of the above mentioned disabilities, or that there was any in-service disease or injury associated with any of them.  Therefore, there is no basis for triggering VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  

The Veteran was provided with a VA examination for his PTSD (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Whether New and Material Evidence Has Been Submitted to Reopen Entitlement to Service Connection for Back Disability

In this case, the RO issued a decision in July 2006 which denied service connection for a back disability on the basis that there was no evidence that the disability manifested in-service.  The Veteran was notified of the decision, but did not appeal the issue and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The July 2006 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the July 2006 rating decision included the Veteran's service treatment records, service personnel records, VA outpatient treatment records dated from 2002-2003 and statements by the Veteran.  

The evidence received since the last final denial decision dated in July 2006 includes a private medical opinion from Dr. Ortiz in which she suggests that the Veteran's current back problems were the result of his handling heavy cargo during service. 

This evidence is both new and material and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for a back disability is reopened.  

Entitlement to Service Connection for Gout, Hepatitis C, a Kidney Disability and Erectile Dysfunction

The Board notes that as the issues of service connection for gout, hepatitis C, kidney disability and ED involve application of the same law to similar facts, the issues will be addressed together herin.  

In his February 2008 claim, the Veteran asserted that he had the above mentioned disabilities, and that they were due to his service.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

With regard to current diagnoses of the Veteran's gout, hepatitis C, kidney disability and ED, the competent and probative evidence does not document evidence of such.  With regard to gout, hepatitis C and ED, the Board notes that the Veteran's treatment records have listed these diagnoses in the past, but there is no indication that such recordings are based on anything other than the Veteran's personal allegation that he has then.  For example, in a June 2008 VA treatment record, the Veteran's list of problems included gout and impotency.  However, there is nothing in the Veteran's medical treatment records which indicates that a physician or VA examiner has diagnosed the Veteran with these disabilities, there are only reports made by the Veteran of his belief that he experiences them.  These statements, standing alone, cannot be considered medical diagnoses.  

The Board further notes that the Veteran has been screened for hepatitis C, specifically in July 2006, but the results were negative. Yet, Dr. Ortiz in October 2011, still wrote that the Veteran has had a history of hepatitis C, suggesting once again that the Veteran's assertions were simply transcribed by medical professionals.  The Board finds that this is merely a reflection of what the Veteran reported to Dr. Ortiz, and is not sufficient evidence of a current diagnosis of hepatitis C.  

With regard to a kidney disability, the Board notes that the Veteran's post service treatment records are completely silent for any indication of kidney disease.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented sufficient evidence dated during the appeal period to establish an actual diagnosis of any of the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

While the Veteran believes that he has gout, hepatitis C, kidney disease and ED as a result of his military service, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on  medically complex matters, such as rendering a medical diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are insufficient to establish that he has gout, hepatitis C, kidney disease, or ED.  The Board notes that the Veteran is competent to report such observable symptomatology such as foot pain and impotence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, establishing that his symptoms were sufficient to warrant a medical diagnosis is a complex medical question, and, as noted, the medical evidence of record does not actually show a diagnosis of or treatment for the conditions for which service connection is sought at any time during the course of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability.  

The Veteran noted in the statements he submitted that he believes he has gout, hepatitis C and kidney disabilities that are due to his military service.  Further, the Veteran has asserted that his ED is due to his herbicide exposure while he served in Vietnam.  The Board finds that as the Veteran has served in Vietnam, as evidenced by his Form DD-214, and therefore herbicide exposure is presumed.  However, ED is not enumerated among the diseases that VA has determined are related to herbicide (Agent Orange) exposure.  Consequently, even if the Veteran did have a diagnosis of ED, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e) do not apply, and the Veteran cannot be service connected for ED on a presumptive basis.

The Board takes note that in his August 2008 statement the Veteran reported that he believes his sexual encounter with a Vietnamese woman is related to his development of Hepatitis C and kidney problems.  However, the Board finds that even if the Veteran had a diagnosis of any of these disabilities, there is no probative evidence from service indicating that the Veteran's disabilities were caused by or are related to his active duty.  His STRs, specifically his March 1968 separation examination, are silent with respect to any indication of gout, hepatitis C, kidney disease, ED.  They are further silent with regard to the infection or treatment of gonorrhea.  Moreover, a hepatitis C screen in 2006 was negative, providing strong evidence that the Veteran does not have that disease, or if he did currently have it that it was contracted long after service.    

The Board notes that even to the extent that the Veteran is shown to have ED or gout, neither is shown either in service or for decades after service, and competent evidence has not been submitted to even suggest that either condition is related to either the Veteran's military service or to a service connected disability.  Likewise, to the extent that the Veteran is claims service connection for hepatitis B, the evidence does not show that such a condition was diagnosed in service or for many years thereafter, and no opinion has linked hepatitis B to the Veteran's military service.  As such, direct service connection is not warranted for any of these conditions.

In light of these circumstances, service connection for the Veteran's gout, hepatitis C, kidney and erectile disabilities is denied.

Entitlement to Service Connection for PTSD 

The Veteran submitted a claim seeking service connection for PTSD in February 2008.  He alleged that he had PTSD as a result of exposure to an in-service stressor.  

The required criteria for service connection are listed above.  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders, (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The record does not reflect, and the Veteran has not asserted, that he either engaged in combat with the enemy or that his in-service stressful event in is related to fear of hostile military or terrorist activity.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  Rather, as reflected by the Veteran's May and August 2008 statements, and his reports during his VA examination in June 2011, the Veteran contends that his PTSD is a result of the negative experience he had when he was infected with gonorrhea twice after having sexual intercourse with Vietnamese women while in-service.  


In August 2008 the Veteran submitted a statement detailing his stressor, specifically stating that he was treated for gonorrhea after having sexual intercourse with a Vietnamese woman.  He noted that he was treated for his disease and was cured for a while.  Then, after 6 or 7 months, he went back to the same village and, after having sexual intercourse with another woman, caught gonorrhea again.  He reported that he then decided not to look for women again until he got out of Vietnam.  

At his June 2011 VA examination the Veteran reported that he has had previous treatment for a mental disorder, specifically major depressive disorder.  He reported that he acquired gonorrhea twice while in Vietnam, but that he was treated at the dispensary with Penicillin.  He further reported that he has been married for more than 40 years, but at the time of the examination was separated.  He fathered 3 children with his wife and had another child out of wedlock.  At the time of the examination he was having a relationship with another woman other than his wife.  The Veteran denied having any hobbies, or any history of suicide attempts.  He reported that he spent most of his time at home, and that he would go out sometimes to visit family members.  He reported that he has had crying spells.  

Upon examination, the examiner noted that the Veteran was clean and casually dressed, with spontaneous, soft or whispered speech.  He was cooperative, with constricted affect and depressed mood.  His thought process and thought content were unremarkable, and he experienced no delusions.  The Veteran noted that he had sleep impairment, and that he would sleep up to 4 hours at night but overall reported that his sleep had improved with current medications.  He had no hallucinations, no obsessive or ritualistic behavior, no panic attacks, no homicidal thoughts and good impulse control.  He reported that he had some episodes of violence, specifically he had a history of aggression with his wife.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  The Veteran reported that since his claimed stressor (namely contracting gonorrhea on two occasions in service) he was too traumatized to have further sexual intercourse with Vietnamese women.  His persistent symptoms noted upon examination were difficulty falling asleep or staying asleep, irritability or outbursts of anger.  The Veteran noted that his insecurity of engaging in sexual intercourse continued until he was married.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He assigned him a GAF score of 65-70 and found that he had a diagnosis of depressive disorder, but noted that his stressor did not meet the criteria to diagnose the Veteran with PTSD.  

In October 2011 the Veteran submitted a statement from N.O., who reported that the Veteran had episodes of anxiety and worry, in addition to having difficulty concentrating.  She reported that the Veteran had decreased interest and pleasure in his usual activities, and presented fatigue or low energy nearly every day.  He presented depressed mood with alteration in his sleep pattern, with nightmares and flashbacks related to the war.  N.O. concluded that the Veteran needed to be evaluated carefully, as "it is more probable than not that his nervous problem is service connected secondary to stressors of war while at service."  

In March 2014 the Veteran was evaluated by Dr. Rodil Cuadrado who noted that the Veteran was married with two children.  Dr. Rodil Cuadrado wrote that the Veteran had combat experience, although there is no evidence of record to substantiate such an allegation and the Veteran was not awarded any medals which would be reflective of combat.  The Veteran reported experiencing severe pains, insomnia, low self-esteem, poor concentration and depression among other psychiatric symptoms, and he alleged that his emotional condition started when he was in-service, when he began feeling tense, depressed, insecure, fearful and suffered from insomnia.  Dr. Rodil Cuadrado stated that the Veteran met the DSM-IV criteria for PTSD, as he seemed "very sad, depressed and worthless."  Yet, Dr. Rodil Cuadrado did not provide any further explanation as to how the DSM criteria had been satisfied.  She noted that the Veteran was unkempt, poorly groomed and unshaven, smelly and with limited eye contact; and that his speech was fast and desperate, with poor speech content.  His mood was reported to be unhappy and anxious, and his affect was blunted.  He "verbalized passive death wishes all the time." Yet, again she provide no explanation as to how the DSM criteria for PTSD were met. For example, Dr. Rodil Cuadrado did not explain what event or events the Veteran was reexperiencing.  Dr. Rodil Cuadrado diagnosed the Veteran with PTSD and depressive disorder, and assigned him a GAF score of 40-50.  

In July 2014 the Veteran submitted another statement in which he reported that his PTSD is caused by many incidents which caused him to have traumatic experiences, to feel frightened, and to feel anxious and hypervigilant.  He specifically related these experiences to Agent Orange exposure.  When prompted to describe the specific stressor, or incident, he believes caused him to have PTSD, he noted down: "many incidents. . . I don't remember because traumatic."  

The initial question is whether the competent evidence of record shows that the Veteran currently has a diagnosis of PTSD.  The Board finds that the weight of the evidence is against the finding that the Veteran has PTSD in accordance with DSM-IV.  See 38 C.F.R. § 4.125 (2014).  

The Board notes that the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a qualified health care professional, is not probative without a factual predicate in the record and a thorough rationale or analysis that the Board can evaluate.  Miller v. West, 11 Vet. App. 18, 22 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, while Dr. Rodil Cuadrado diagnosed the Veteran with PTSD, she failed to point to a verified stressor supporting her diagnosis of the Veteran's PTSD.  Moreover, she alleged that the Veteran had combat exposure during service, which again has not been substantiated by the evidence of record.  As such, the probative value of her opinion is greatly diminished. 

In the June 2011 VA examination report, the examiner detailed the Veteran's specified stressor of multiple contractions of gonorrhea, and noted that as this stressor was not verifiable, he was unable to afford a diagnosis of PTSD.  This unfavorable VA opinion outweighs the favorable private opinion, because it addresses the Veteran's claimed stressor for PTSD.  

In addition, with regard to the Veteran's claimed stressor, the Board points to the January 208 formal finding of a lack of information required to corroborate the claimed incident.  Despite a PIES request being sent to corroborate the stressors, no relevant information was obtained and the Veteran did not provide any additional information sufficient for verification purposes.  

As described, the criteria for service connection for PTSD have not been met, and the Veteran's claim is denied. 


ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a back disability; the claim is therefore denied.

Service connection for gout is denied.

Service connection for hepatitis C is denied.

Service connection for a kidney disability is denied.

Service connection for erectile dysfunction (ED), as due to herbicide exposure is denied. 

Service connection for PTSD is denied.


REMAND

The Veteran has asserted that his hypertension was caused or aggravated by exposure to herbicides.  As the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran is seeking service connection for a back disability which he believes was the result of his military service, and more specifically the result of his work as a cargo handler in the military.  In support of his claim, the Veteran submitted an October 2011 private medical opinion from Dr. Ortiz in which she wrote that the Veteran reported having injured his back while in service, although such has not been shown by the evidence of record, the Veteran actually denied any back problems at separation, and the Veteran has not actually described such an injury.  Dr. Ortiz wrote opined that work as a cargo handler could cause stress to the spine, cause bad posture, and cause problems with the lumbar spine.  She noted that he needed to be "evaluated carefully," as it was more probable than not that his back problems were secondary to his duties while in-service.  This opinion failed to address the absence of any back problems in the service treatment records and the lack of any treatment for a number of years after service.  The opinion also failed to provide sufficient detail as to why the Veteran's current back disability was the result of his military service.  Nevertheless, given the suggestion that the Veteran's back disability is the result of his military service is sufficient to trigger VA's duty to provide a VA examination.  

At the Veteran's VA psychiatric examination in June 2011, the Veteran was diagnosed with major depressive disorder, but no opinion was provided as to the etiology of this disorder.  A private medical opinion suggested that depression might be related to military stressors.  As such, the Board concludes that an additional examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the diagnosed hypertension.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?

In answering this question, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

2.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current back disability either began during or was otherwise caused by the Veteran's military service, to include as a result of his work as a cargo handler.  

The examiner should specifically address the service treatment records showing that the Veteran denied any back pain at his separation physical in 1968 and his back was found to be normal.  The examiner should also review the October 2011 opinion from Dr. Ortiz in which she suggests that the Veteran's back disability was the result of his military service.  A complete rationale should be provided for any opinion expressed. 

3.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current psychiatric disorder, to include depression, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address service treatment records which found the Veteran psychiatrically normal at separation, and the October 2011 opinion from Dr. Ortiz suggesting that the Veteran's depression was the result of his military service.  A complete rationale should be provided for any opinion expressed. 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


